Case 2:19-cv-00209-JRG Document 287-1 Filed 04/06/21 Page 1 of 1 PageID #: 16089



                                     2:19-cv-00209-JRG
                            The Hillman Group, Inc. v KeyMe, LLC
                                Beginning April 5, 2021 at 9:00 AM
I JURY SELECTION-TRIAL |
PLEASE PRINT CLEARLY:
                 ATTORNEY name                                         REPRESENTING


                                                             l
                                                             <1



                 Q)                                        7 Z A-/> //
           /J-                                               7 f(
                 I i
                                                                  I)
                  ca ' i

      i!///                                                t/j Hil .              (
       / r> xz// -Pa /            /   j                '         {/[f             / / 7
    r/? c
                                                                          <(           J




IF YOUR CLIENTS ARE PRESENT, PLEASE PROVIDE NAME AND/OR COMPANY
or RELATIONSHIP:
                  CLIENT NAME                                    COMPANY or RELATIONSHIP
